—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 9, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as the third assistant engineer on a merchant vessel for the employer, a steamship company. He *942was notified in November 1995 that the annual shipping season which ended on December 20, 1995 would be extended for an indefinite period beyond the regular season. Claimant exercised his right under his union contract to take family leave from December 30, 1995 until the shipping season ended on February 9, 1996. He declined the option to work the extended shipping season. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision ruling that claimant voluntarily left continuing employment by exercising his right to enjoy extended season relief and which disqualified him from receiving unemployment insurance benefits (see, Matter of Desmarais [Sweeney], 234 AD2d 839, appeal dismissed, lv denied 90 NY2d 876; Matter of Bahr [Sweeney], 234 AD2d 836, appeal dismissed, lv denied 90 NY2d 876). Contrary to claimant’s assertion, the fact that his union contract allowed him to decline employment during the extended shipping season without penalty is not dispositive of the question of whether claimant was properly disqualified from receiving benefits (see, id.).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.